No. 04-01-00179-CV
In re Thomas EGGLESTON, III
Original Mandamus Proceeding
Arising from the 186th District Court, Bexar County, Texas 
Trial Court No. 1998-CR-1821
Honorable Samuel Katz, Judge Presiding

PER CURIAM
Sitting:	Tom Rickhoff, Justice
		Alma L. López, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	March 21, 2001
APPLICATION FOR WRIT OF MANDAMUS DENIED
	On March 7, 2001, relator filed an application for writ of mandamus.  This court has
determined that relator is not entitled to the relief sought.  Therefore, the application is DENIED.
Tex. R. App. P. 52.8(a).
							PER CURIAM
DO NOT PUBLISH